            Case 2:19-cr-00240-KJD-VCF Document 93 Filed 11/13/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:19-cr-00240-KJD-VCF
      vs.                                                 ORDER
6     JAYSON MICHAEL BABBITT,
7                          Defendant.
8           Before the Court is the Motion to Dismiss for Unconstitutionally Vague Statue (ECF No. 67).
9           Temporary General Order 2020-05 authorizes the use of video conferencing (or telephone
10   conferencing if video conferencing is not reasonably available) with the consent of the defendant after
11   consultation with counsel.
12          Accordingly,
13          IT IS HEREREBY ORDERED that a video conference hearing on the Motion to Dismiss for
14   Unconstitutionally Vague Statue (ECF No. 67) is scheduled for 10:00 AM, November 25, 2020, in
15   Courtroom 3D before Judge Cam Ferenbach.
16          The parties are directed to file a Joint Status Report (1) advising whether the defendant consents
17   to proceed with the hearing as scheduled but using video conferencing, and (2) either (a) explaining why
18   the hearing cannot be further delayed without serious harm to the interests of justice, or (b) advising
19   whether the parties agree to a continuance, indicating the maximum length of time for such a continuance.
20   The Joint Status Report for the hearing must be filed by 12:00 PM, November 18, 2020.
21          IT IS ORDERED that defense counsel shall provide all necessary documents to defendant in
22   advance of the hearing.
23          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,
24   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how defendant will participate
25   in the video conference by 12:00 PM, November 18, 2020.
            Case 2:19-cr-00240-KJD-VCF Document 93 Filed 11/13/20 Page 2 of 2




1           IT IS FURTHER ORDERED that Defense/AUSA shall file any necessary signed documents at

2    least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

3           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

4           INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

5           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

6    to the participants email provided to the Court.

7

8           •       Log on to the call ten (10) minutes prior to the hearing time.

9           •       Mute your sound prior to entering the hearing.

10          •       Do not talk over one another.

11          •       State your name prior to speaking for the record.

12          •       Do not have others in the video screen or moving in the background.

13          •       No recording of the hearing.

14          •       No forwarding of any video conference invitations.

15          •       Unauthorized users on the video conference will be removed.

16

17

18          DATED this 13th day of November, 2020.
                                                                  _________________________
19                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
